Citation Nr: 0108972	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-10 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran's Social Security Administration (SSA) 
retirement benefits should be counted as income in 
determining entitlement to nonservice-connected pension 
benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel








INTRODUCTION

The veteran had active military service from July 1955 to 
January 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 determination from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board notes that additional evidence has been submitted 
to the Board, some of which was not first considered by the 
agency of original jurisdiction; however, the veteran's 
representative submitted a statement with this evidence 
waiving initial RO consideration of such evidence.  38 C.F.R. 
§ 20.1304(c) (2000).  


FINDING OF FACT

In February 1999 the veteran became entitled to $444.70 per 
month in retirement benefits from the SSA, resulting in an 
annual income of $5,328.  


CONCLUSION OF LAW

The $5,328 in annual income resulting from SSA retirement 
benefits is countable income for VA pension purposes.  
38 U.S.C.A. § 1521 (West 1991), Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.271, 3.272 (2000).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria and Analysis

Preliminary Matter: Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

The veteran has been provided with adequate notice of the 
regulations that are pertinent to his claim.  By virtue of 
the RO's notices and rating determinations, including the 
Statement of the Case, the veteran and his attorney were 
given notice of the information pertinent to his appeal.  
VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).  

The Board further finds that there is no further duty to 
assist under the new law in this case.  As will be discussed 
in further detail below, the case is being decided as a 
matter of law.  The evidence of record is sufficient to allow 
for such a determination (namely, records documenting that 
his entitlement to SSA retirement benefits are on file).  

Therefore, even if additional efforts were undertaken to 
assist the veteran, there would remain no reasonable 
possibility that such assistance would aid in substantiating 
this claim.  Thus, the Board concludes that there is no 
further duty to assist the veteran in the development of his 
claim.  See VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5103A).



In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to the veteran under this new legislation, and no 
further duty to assist is warranted.  Moreover, the veteran 
has been offered the opportunity to submit evidence and 
argument on the merits of the issue on appeal, and has done 
so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication under the new law by the RO would only serve to 
further delay resolution of the veteran's claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Countable Income

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under §3.272.  
38 C.F.R. § 3.271(a).  

The following shall be excluded from countable income for the 
purpose of determining entitlement to improved pension: 
welfare, maintenance, VA pension benefits, reimbursement for 
casualty loss, profit from sale of property; joint accounts, 
medical expenses, surviving spouse's income, expenses of last 
illnesses, burials, and just debts, educational expenses, 
child's income, Domestic Volunteer Service Act Programs, 
distributions of funds under 38 U.S.C. 1718, hardship 
exclusion of child's available income. survivor benefit 
annuity, Agent Orange settlement payments, restitution to 
individuals of Japanese ancestry, cash surrender value of 
life insurance, income received by American Indian 
beneficiaries from trust or restricted lands, Radiation 
Exposure Compensation Act, Alaska Native Claims Settlement 
Act, and a monetary allowance under 38 U.S.C. 1805 for a 
child suffering from spina bifida who is a child of a Vietnam 
veteran.  


Any allowance paid under the provisions of 38 U.S.C. 1805 to 
a child suffering from spina bifida who is the child of a 
Vietnam veteran.  38 C.F.R. § 3.272.  

In the case at hand, entitlement to nonservice connected 
pension benefits was granted in May 1996.  

The veteran was granted SSA retirement benefits beginning in 
February 1999, at a rate of $444.70 per month.  In March 1999 
the RO amended the amount of the award for nonservice 
connected pension benefits finding that, effective April 1, 
1999, the veteran had a countable annual income of $5,328 in 
SSA retirement benefits.  

The veteran appealed and contended that these were benefits 
and not income, and that they should therefore not be 
included as countable income.  He also contended that Social 
Security is a benefit previously earned and should not be 
considered as income in determining eligibility for pension.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  

38 C.F.R. § 3.271 clearly includes payments of any kind from 
any source as being countable income.  38 C.F.R. § 3.272 
specifically lists exclusions from countable income.  

SSA retirement benefits are not included among the exclusions 
listed in 38 C.F.R. § 3.272.  Therefore, the payments from 
SSA for retirement benefits are included as countable income, 
and the veteran's appeal is denied as a matter of law.  
Sabonis, supra.  


ORDER

The veteran's SSA retirement benefits are included as 
countable income for purposes of determining entitlement to 
nonservice-connected pension benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

